Citation Nr: 1214317	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 06-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability evaluation greater than 30 percent for posttraumatic stress disorder (PTSD) from September 6, 2006 to April 19, 2009 and greater than 50 percent from December 7, 2009 and thereafter. 

2. Entitlement to an effective date earlier than October 1, 2009 for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The rating decision granted service connection for PTSD and awarded an initial 30 percent evaluation.  

During the pendency of the appeal, a rating decision dated in July 2011 increased the Veteran's evaluation for PTSD to 50 percent effective December 7, 2009. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In his December 2007 VA Form 9, the Veteran indicated that he wished to testify at a hearing before a member of the Board. In July 2011, the Veteran's attorney withdrew his request for a hearing. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

In November 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. It also referred the issue of entitlement to a TDIU to the RO for initial adjudication. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"). In a July 2011 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's November 2010 referral of entitlement to a TDIU to the RO for initial adjudication, and remanded the matter to the Board for development consistent with the Joint Motion. In a July 2011 rating decision, the RO granted entitlement to a TDIU effective October 1, 2009. As noted below, the Veteran through counsel has filed a notice of disagreement as to the effective date of the total rating.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

In a December 2009 statement, the Veteran informed VA that he was in receipt of Social Security Disability Insurance ("SSDI") payments as a result of his PTSD. He stated that he saw a psychiatrist in connection with his SSDI benefits in February 2009. When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). On remand, all relevant Social Security Administration ("SSA") records need to be obtained and associated with the claims file.

In a July 2011 rating decision, the RO granted a TDIU effective October 1, 2009. In a September 2011 statement, the Veteran through counsel disagreed with the effective date assigned in the July 2011 decision. This constitutes a timely Notice of Disagreement to the July 2011 rating decision. However, the RO has not issued a Statement of the Case with regard to this issue. This claim must be remanded to the RO for issuance of a Statement of the Case. 38 C.F.R. §19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3). 

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an earlier effective date for the grant of a TDIU. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects the appeal as to these issues, the RO/AMC must conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. Additionally, if the Veteran continues to pursue an appeal of these issues, the RO must ascertain if he desires a hearing before the Board.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



